DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 8-12 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2009/0071697 (Ishikawa).
 As to claim 1, Ishikawa discloses a resin composition comprising:
a rubber-modified polyamide resin powder (meets Applicants’ polyamide-based rubber elastomer powder); and
an epoxy resin (meets Applicants’ epoxy resin)

	As to claim 4, Ishikawa’s rubber-modified polyamide resin powder is based on a polyamide derived from an ether-containing diamine (diaminodiphenyl ether) and, as such, has amide units and ether units.
	As to claims 5, 10 and 12, Ishikawa discloses adhesives (for electronic parts) manufactured from the resin composition [0078-0079].
As to claims 9 and 11, Ishikawa discloses similar materials inclusive and laminates comprising adhesive sheets [0078-0079].
	As to claim 8, Ishikawa discloses cured products.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2016/0122528 (Kobayashi).
As to claim 1, Kobayashi discloses a resin composition comprising:
an epoxy resin (meets Applicants’ epoxy resin);
composite polyamide powder comprising a polyamide (B1) and a polyamide elastomer (B2) (meets Applicants’ polyamide-based rubber elastomer powder); and
a curing agent (not precluded from present claims)
(e.g., abstract, [0016], [0056-0059], examples, claims).  
	As to claims 2 and 6, Kobayashi’s composite polyamide powder is spherical with a particle size 50 µm or less (e.g., [0070-0074], examples).
	As to claim 3, Kobayashi’s examples meet the claimed amounts.

	As claims 5, 11 and 12, Kobayashi discloses that the resin composition has a strong “adhesion” to prepreg structures [0139] and, as such, the composition functions as an adhesive.  
	As to claims 9 and 12, Kobayashi discloses prepregs and fiber-reinforced composites.
	As to claim 10, Kobayashi’s resin compositions are useful in a wide variety of applications including computers.
 As to claim 8, Kobayashi discloses cured products.
	 		Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0071697 (Ishikawa) described hereinabove.
As to claim 2, it is reasonably believed that Ishikawa’s rubber-modified polyamide resin powder is spherical. In the alternative, it would have been within the purview of one having ordinary skill in the art to select the appropriate shape of the rubber-modified polyamide resin powder in accordance with the desired properties and mixing process.
.
Claim 7 is rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0122528 (Kobayashi).described hereinabove.
As to claim 7, it is reasonably believed that Kobayashi’s similarly-constituted polyamide elastomer would necessarily possess the same flexural properties. In the alternative, it would have been obvious to one having ordinary skill in the art to select a polyamide elastomer having the presently claimed flexural properties in accordance with the desired properties.
    Claim Rejections - 35 USC § 103
Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0071697 (Ishikawa) described hereinabove.
As to claim 3, it is within the purview of Ishikawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to determine the appropriate content of rubber-modified polyamide resin powder per [0072] in consideration of the desired curing effect and properties.
As to claim 6, it would have been within the purview of one having ordinary skill in the art to determine the appropriate average particle size of Ishikawa’s rubber-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.